Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered August 11, 2005. The order, insofar as appealed from, granted in part plaintiffs’ motion for partial summary judgment, denied the cross motion of defendants James J. Moran, Esq. and James J. Moran, EC. for summary judgment and granted the motion of defendant Thomas C. Brady, Esq. for partial summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 26, 2006,
*1129It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Green and Hayes, JJ.